Citation Nr: 1243660	
Decision Date: 12/20/12    Archive Date: 12/27/12

DOCKET NO.  08-06 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an effective date prior to December 23, 2011, for the grant of a total disability rating for compensation on the basis of individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. M. Kirby, Counsel



INTRODUCTION

The Veteran had active military service from July 1965 to August 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2007 and March 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a) (2) (West 2002).

The issue on appeal was remanded by the Board in May 2012.  In pertinent part, the RO was instructed to schedule a VA examination to evaluate and obtain one or more medical opinions addressing the Veteran's employability in light of his service-connected disabilities, during the period prior to December 23, 2011.  Thereafter, the RO was to readjudicate the issue in a Supplemental Statement of the Case.  Examinations were conducted in May 2012, and a Supplemental Statement of the Case issued in November 2012.  Accordingly, the Board finds that there has been substantial compliance with the directives of the May 2012 remand in this case, such that an additional remand to comply with such directives is not required.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47 (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).


FINDINGS OF FACT

1.  The Veteran's original claim for service connection for posttraumatic stress disorder (PTSD) was received by VA on December 1, 2005. 

2.  The evidence establishes that the Veteran was precluded from securing and maintaining gainful employment as a result of his service-connected disabilities beginning December 2, 2005. 


CONCLUSION OF LAW

The criteria for an effective date of December 2, 2005, but no earlier, for the grant of TDIU have been met.  38 U.S.C.A. §§ 5101, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.155, 3.157, 3.159, 3.400 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2012).  An April 2007 letter satisfied the duty to notify provisions; that letter and a March 2006 letter notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records, VA medical treatment records, and identified private medical records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The record does not reflect that the Veteran is in receipt of disability benefits from the Social Security Administration (SSA).  38 C.F.R. § 3.159 (c) (2); Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).  Opinions obtained with respect to the Veteran's TDIU claim, dated in December 2011, January 2012, and May 2012, collectively were adequate to adjudicate the Veteran's claim for an earlier effective date; their individual adequacy is addressed more specifically in the decision below.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).  

Review of the record does not indicate that additional evidence pertinent to the issues adjudicated in this decision is available, but not associated with the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication VA did not provide sufficient notice or assistance, such that it reasonably affects the outcome of the case, the Board finds that any such lack of sufficient notice is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions).  

Earlier Effective Date Claim

The Veteran claims entitlement to an earlier effective date for the assignment of a TDIU rating.  He has asserted throughout his appeal, beginning with his January 2008 notice of disagreement, that his PTSD has been so severe as to preclude him from securing and maintaining gainful employment.  

The United States Court of Appeals for Veterans Claims (Court) has held that a request for a total disability rating based on individual unemployability is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009) (per curiam).  

The record reflects that on December 1, 2005, the RO received the Veteran's original claim for service connection for posttraumatic stress disorder (PTSD); service connection was granted in the December 2006 rating decision, effective December 2, 2005.  On February 21, 2007, less than three months after the Veteran was sent notice of the rating decision granting service connection for PTSD, his VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, was received by VA.

Such a procedural history is essentially parallel to that in another recent decision by the Court.  In Mayhue v. Shinseki, the Court found that because the claim for TDIU was received by VA within one year of the grant of service connection based on an initial application for benefits, the TDIU claim "was part of his initial application for benefits for [PTSD], not a part of a new claim for increased compensation."  Mayhue v. Shinseki, 24 Vet. App. 273 (2011).  As such, the Veteran's claim for TDIU will be considered to have been received by VA on the date his claim for service connection for PTSD was received: December 1, 2005. 

"Claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 198-99 (1992).  Any communication or action, indicating intent to apply for one or more benefits under laws administered by the VA from a claimant may be considered an informal claim.  Such an informal claim must identify the benefits sought.  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992). 

Although the Veteran filed a claim for TDIU in August 2004, it was denied in a January 2005 rating decision, and the Veteran did not submit any information or evidence within one year of the January 2005 rating decision to render the decision non-final for VA purposes.  The Veteran's February 2007 TDIU claim was received more than one year after the letter notifying the Veteran of the January 2005 rating decision was sent.  Further, courts have held that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions received during the year following notice of a rating decision to determine whether they contain new and material evidence, even if the new submission may support a new claim.  See Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  The evidence associated with the file within that one-year period following the January 2005 rating decision, consisting of VA treatment records dated from March 2005 to December 2005, do not reflect the Veteran's report that he was experiencing interference with employment, or otherwise reflect notations of occupational impairment or unemployability.  See 38 C.F.R. § 3.156(b) (2012); see also Buie, 24 Vet. App. at 251-52.  To that end, virtually no documents exist in the claims file that are dated after the date of the letter notifying the Veteran of the January 2005 decision denying TDIU, and the letter informally claiming entitlement to service connection for PTSD, which could constitute an earlier dated formal or informal claim for TDIU.  

The Court determined in Mayhue that the Veteran's claim for TDIU in that case was part of his initial application for benefits for PTSD, not a part of a new claim for increased compensation.  Because the Veteran's procedural history is nearly identical to that of the Mayhue case, the rules concerning effective dates for original claims are also applicable.  Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400.  The question before the Board, then, is the date on which the Veteran became entitled to TDIU. 

TDIU may be assigned when service connection is in effect for one disability rated as 60 percent or more, or two or more service-connected disabilities with at least one rated as 40 percent or more such that there is a combined rating of at least 70 percent.  38 C.F.R. § 4.16(a).  In calculating whether a Veteran meets that schedular criteria, disabilities resulting from a single accident are considered one disability.  The record must also show that the service-connected disabilities alone result in such impairment of mind or body that the average person would be precluded from securing or following a substantially gainful occupation.  38 C.F.R. § 4.16(a).

Marginal employment shall not be considered substantially gainful employment.  Marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the United States Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  38 C.F.R. § 4.16(a).

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, entitlement to TDIU is based on an individual's particular circumstances.  Rice, 22 Vet. App. at 452.  Therefore, in adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164   (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (considering Veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering Veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering Veteran's master's degree in education and his part-time work as a tutor).

By a September 2010 rating decision, implementing a September 2010 Board decision, service connection (which had previously been severed in the December 2007 rating decision) was restored and a 50 percent rating assigned effective December 2, 2005, the date the Veteran's claim for service connection for PTSD was entered into the VA system by RO personnel.  [An annotation on the Veteran's informal claim for PTSD indicates that the claim was actually received in the VA mailroom on December 1, 2005; as such, the Board finds that the date of claim was December 1, not December 2.]  On that date, a 70 percent combined rating was in effect, based on the application of the Veteran's 50 percent PTSD rating and the ratings of the other service-connected disabilities (diabetes mellitus, rated as 20 percent disabling; nephropathy with hypertension, rated as 30 percent disabling; peripheral vascular disease of the right lower extremity, rated as 20 percent disabling; peripheral vascular disease of the left lower extremity, rated as 20 percent disabling; and coronary artery disease, status post coronary artery bypass graft, rated as 10 percent disabling).  See 38 C.F.R. §§ 4.25, 4.26 (2012).  

Thus, the schedular criteria for TDIU were met as of December 2, 2005.  To that end, the evidence also supports the finding that the Veteran's disabilities precluded him from securing and maintaining gainful employment as of December 2, 2005.  In a May 2007 opinion letter, the Veteran's private physician indicated that the Veteran was permanently disabled and unable to maintain gainful employment due to his coronary artery disease, diabetes, and several nonservice-connected disabilities.  Although this opinion cannot be afforded much probative weight, as it considers both service-connected and nonservice-connected disabilities, it must be considered as somewhat probative as it reflects that at the time of the Veteran's claim for TDIU, his heart disease and diabetes resulted in significant occupational impairment and were contributing factors to his unemployability.  

Other opinions addressing the Veteran's service-connected disabilities alone tend to support a finding of unemployability for VA purposes.  The December 2011 VA examiner's opinion, concluding that the Veteran's service-connected disabilities rendered him unemployable, discussed fatigue resulting from his poorly controlled diabetes, inability to remain in place due to peripheral vascular disease and a requirement to avoid any lifting or other activity that might put stress on his heart.  This opinion is especially probative as it addresses the effects on the Veteran's daily functioning solely from his diabetes, peripheral vascular disease, and coronary artery disease, all of which are service-connected conditions.  Most importantly, while the opinion is dated in December 2011, the disabilities being addressed were in receipt of the same ratings on December 2, 2005, as they were in December 2011, thus suggesting that a similar level of occupational impairment and thus unemployability existed in December 2005 as it did when the opinion was offered.

Other opinions strictly address the occupational impairment resulting from the Veteran's PTSD, and tend to reflect that the PTSD alone nearly or wholly precludes substantially gainful employment.  Inherent in the rating criteria for the Formula for Rating Mental Disorders found at 38 C.F.R. § 4.130 is a focus on the level of social and occupational impairment, even if not all symptomatology delineated in each section of the rating criteria is documented in the record.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  A 50 percent rating for PTSD reflects, at a minimum, moderate social and occupational impairment, and in the Veteran's case, his PTSD symptoms impart specific restrictions on his work capacities.  The January 2012 VA examiner's opinion concluded that the Veteran would be able to work on routine, simple tasks in a quiet environment where there would be no sudden or loud noises or more than 3 people in a room with him, and could not be employed in a group work situation (for example, his previous job in meat cutting) due to his level of irritability.  Similarly, the May 2012 VA psychiatric examiner's opinion echoes this conclusion, noting the moderate occupational impairment and other specific limitations, such as intense psychological distress, physiological reactivity, irritability/anger, and exaggerated startle response, would have had a negative effect on the Veteran's ability to maintain a relationship with his coworkers.  To the extent that the record shows termination from many of the Veteran's long history of jobs, some of which he left due to his prior alcohol and drug addictions, the record also reflects that he has been successfully in full remission from these addictions since 1998 and that his departure from other jobs since that time has been due to physical and/or mental symptomatology, especially PTSD.  

The April 2011 VA examiner's opinion, concluding that the Veteran was capable of light-duty work despite his impairment from diabetes, coronary artery disease, peripheral vascular disease, and nephropathy, has also been considered.  However, it is not as probative as those opinions discussed above.  Reiterating the finding in Rice, entitlement to TDIU is based on an individual's particular circumstances, unlike the regular disability rating schedule that is based on the average work-related impairment caused by a disability.  For example, the April 2011 VA examiner's opinion notes that the Veteran's diabetes is controllable as long as he takes his medications and insulin as directed.  But as noted in the December 2011 VA opinion, the diabetes is poorly-controlled, and it results in fatigue.  Similarly, while the April 2011 VA examiner notes that the Veteran has not experienced chest pain or needed nitroglycerin, this may be because he has avoided the heavy lifting the December 2011 VA examiner indicated should not be attempted.  Adjudication of a TDIU claim must focus on the symptoms the Veteran experiences and his documented functional limitations, not what he "could" do if his service-connected conditions potentially improved; such a statement is a hypothetical and irrelevant to the Veteran's current level of occupational impairment.  

The May 2012 VA opinion concerning the Veteran's non-psychiatric service-connected disabilities is also not probative.  That examiner concluded that although the Veteran could not walk or stand for any long length of time, he should be capable of some type of non-strenuous, sedentary work (part time or full time).  Inherent in that statement is that such sedentary work would, thus, exist wherein the Veteran would remain in a seated or reclined position.  Thus, it is clear that this examiner either did not consider, or ignored, the symptoms considered by the December 2011 VA examiner, especially the Veteran's inability to remain in place due to his service-connected peripheral vascular disease.  

Again, a finding that TDIU is warranted must be based on the individual Veteran's situation.  Here, the particulars of his disabilities, especially his psychiatric, cardiac, and vascular conditions, appear to support the opinions which find that he is unemployable based on the controlling VA regulations.  On that basis, the Board finds that December 1, 2005, the date on which the Veteran's claim for service connection for PTSD was received, is also the date entitlement to TDIU arose.

Because there is no legal basis on which to grant an effective date prior to December 2, 2005 for TDIU, the preponderance of the evidence is against granting TDIU prior to that date.  There is no doubt to be resolved, and an effective date prior to December 1, 2005, is not warranted.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

An effective date of December 2, 2005 for the grant of TDIU is granted, subject to the applicable regulations concerning the payment of monetary benefits.


____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


